DETAILED ACTION
The Amendment filed April 7, 2022 has been entered.
Claims 2, 9-11 and 15-23 are cancelled.
Claims 6 and 12 are currently amended.
Claims 24-33 are new.
Claims 1, 3-8, 12-14 and 24-33 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 24-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly submitted claims 24-32 are directed to the subject matter of Group II, claims 2 and 16-23, set forth in the restriction requirement mailed May 28, 2021 and withdrawn from consideration in the office action mailed December 7, 2021.
Claim 1 now link(s) the newly submitted claims 24-32 to the previously elected invention of Group I, claims 1, 3-8 and 12-14.
The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Since applicant has received an action on the merits for the originally elected invention, and since claim 1 is not currently allowed, claims 24-32 are withdrawn from consideration as being directed to a non-elected invention.  

Withdrawn Claim Objection and Rejection 
The objection to claim 12 is withdrawn in light of the amendment of claim 12.


The rejection of claim  6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendment of claim 6.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claim 33 is drawn to the composition of claim 1, wherein expression of the first chimeric gene construct and the second chimeric gene construct in a plant leads to the formation of an ERF/PAT1 complex, and wherein the plant has increased plant cell regeneration potential without additional hormones as compared to an otherwise identical plant lacking the first chimeric gene construct and the second chimeric gene construct. 
The specification describes a composition wherein expression of a first chimeric gene comprising a DNA region encoding the Ethylene Response Factor ERF115 and a second chimeric gene comprising a DNA region encoding Phytochrome A Signal Transduction 1 (PAT1) in a plant leads to the formation of an ERF115/PAT1 complex, and wherein the plant has increased plant cell regeneration potential without additional hormones.
The specification does not describe any other composition wherein expression of a first chimeric gene comprising a DNA region encoding any other Ethylene Response Factor and a second chimeric gene comprising a DNA region encoding Phytochrome A Signal Transduction 1 (PAT1) in a plant leads to the formation of an ERF115/PAT1 complex, and wherein the plant has increased plant cell regeneration potential without additional hormones.
Ethylene Response Factors (ERFs) are known to belong to a large family of transcription factors that regulate diverse functions in plants. See, for example, Feng. Advances in AP2/ERF super-family transcription factors in plant. Critical Reviews in Biotechnology, 2020, Vol. 40, No. 6, 750-776, especially Table II. Accordingly, it is unpredictable whether an SCL/PAT1 interaction motif containing Ethylene Response Factor other than ERF115 would function as claimed.
Given the breadth of the claims which allow for a composition wherein expression of a first chimeric gene comprising a DNA region encoding any Ethylene Response Factor comprising an SCL/PAT1 interaction motif and a second chimeric gene comprising a DNA region encoding Phytochrome A Signal Transduction 1 (PAT1) in a plant leads to the formation of an ERF115/PAT1 complex and a plant that has increased plant cell regeneration potential without additional hormones, given the limited disclosure of a composition wherein expression of a first chimeric gene comprising a DNA region encoding a single Ethylene Response Factor, ERF115, and a second chimeric gene comprising a DNA region encoding Phytochrome A Signal Transduction 1 (PAT1) in a plant leads to the formation of an ERF115/PAT1 complex and a plant that has increased plant cell regeneration potential without additional hormones, and given the unpredictability of an Ethylene Response Factor comprising an SCL/PAT1 interaction motif functioning as claimed, one skilled in the art would not recognize that the Applicant was in possession of the claimed invention as a whole at the time of filing on the basis of the description in the specification. Further, Applicant has not described a representative number of species falling within the scope of the required genus of genes comprising a DNA region encoding any Ethylene Response Factor comprising an SCL/PAT1 interaction motif, or the structural features unique to the genus that are correlated with the function of increasing plant cell regeneration potential without additional hormones.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-8 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 719 763 A1 ((VIB VZW [BE]; UNIV GENT [BE]) 16 April 2014 (2014-04-16)) in view of Torres-Galea et al. (Two GRAS proteins, SCARECROW-LIKE21 and PHYTOCHROME A SIGNAL TRANSDUCTION1, function cooperatively in phytochrome A signal transduction. Plant Physiol. 2013 Jan;161(1):291-304. Epub 2012 Oct 29), and further in view of Jones et al. (Transient transformation of plants. Methods Mol. Biol.513, 131–152 (2009)) and Karimi et al. (Gateway vectors for transformation of cereals. Trends Plant Sci. 2013 Jan;18(1):1-4. Epub 2012 Oct 30).
Claim 1 is drawn to a composition comprising:
a first chimeric gene construct and a second chimeric gene construct;
the first chimeric gene construct comprising the following operably linked DNA elements:
a)    a plant expressible promoter,
b)    a DNA region encoding an Ethylene Response Factor (ERF) comprising an SCL/PAT1 interaction motif, and
c)    a 3’ end region comprising transcription termination and polyadenylation signals functioning in cells of a plant, and
the second chimeric gene construct comprising the following operably linked DNA elements:
a)    a plant expressible promoter,
b)    a DNA region encoding Phytochrome A Signal Transduction 1 (PAT1), and
c)    a 3’ end region comprising transcription termination and polyadenylation signals functioning in cells of a plant.
Claim 3 is drawn to the composition of claim 1, wherein said DNA region encoding an ERF comprising an SCL/PAT1 interaction motif is ERF115.
Claim 4 is drawn to the composition of claim 1, wherein the DNA region encoding the ERF is selected from the group consisting of SEQ ID NOs: 51 -100, and wherein the DNA region encoding the PAT1 is selected from the group consisting of SEQ ID NOs: 126-150. 
Claim 6 as currently amended is drawn to a set of one or more recombinant vectors comprising the chimeric gene constructs of claim 1. 
Claim 7 is drawn to a plant, plant cell or plant seed comprising the chimeric gene constructs of claim 1.
Claim 8 is drawn to the plant, plant cell or plant seed of claim 7, wherein ERF and PAT1 are co-expressed.
Claim 12 as currently amended is drawn to a method for producing a transgenic plant, the method comprising introducing into a plant cell the composition of claim 1, and regenerating a plant from the cell.
Claim 13 is drawn to the method according to claim 12, further comprising transiently expressing the chimeric gene constructs.
EP 2 719 763 A1 teaches a recombinant plant cell and transgenic plant overexpressing both a gene encoding for an ERF transcription factor and a gene encoding for SCL21, or a homologue, orthologue or paralogue thereof, including a transgenic plant wherein the ERF transcription factor is ERF115, wherein the overexpression can be realized by fusing the gene to a strong promoter, and wherein the ERF transcription factor and SCL21, or a homologue, orthologue or paralogue thereof forms a transcription factor complex that can be used to modulate plant growth, induce stress resistance in a plant, and induce pathogen and/or pest resistance in a plant (paragraph [0010]; claims 1-13). The prior art teaches a DNA region encoding ERF115 from Arabidopsis thaliana having the nucleotide sequence of SEQ ID NO:51 – see sequence alignment below.
EP 2 719 763 A1 does not teach a 3’ end region comprising transcription termination and polyadenylation signals functioning in cells of a plant, a DNA region encoding Phytochrome A Signal Transduction 1 (PAT1), regenerating a plant from the cell, or transiently expressing chimeric gene constructs. 
Torres-Galea et al. teach that Phytochrome A Signal Transduction 1 (PAT1) and SCL21 are members of the same subgroup of GRAS proteins, and that PAT1 is a homolog of SCL21 (page 292 column 2 second full paragraph; page 293 Figure 1). The prior art teaches a DNA region encoding PAT1 from Arabidopsis thaliana having the nucleotide sequence of SEQ ID NO: 126 – see sequence alignment below.
Jones et al. teach methods for transiently expressing chimeric gene constructs in plant cells and plants.
Karimi et al. teach the use of a 3’ end region comprising transcription termination and polyadenylation signals functioning in cells of a plant in a chimeric gene construct (page 2 Figure 1), and regenerating a transgenic plant from a transformed plant cell (page 2 paragraph spanning columns 1 and 2; page 3 Figure 2).
Given the teachings of EP 2 719 763 A1 that a recombinant plant cell and transgenic plant overexpressing both a gene encoding for an ERF transcription factor, including ERF115, and a gene encoding for SCL21, or a homologue, orthologue or paralogue thereof, wherein the overexpression can be realized by fusing the gene to a strong promoter, and given the teachings of Torres-Galea et al. that Phytochrome A Signal Transduction 1 (PAT1) is a homolog of SCL21, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make a first chimeric gene construct comprising a plant expressible promoter and a DNA region encoding an Ethylene Response Factor (ERF) including ERF115, and a second chimeric gene construct comprising a plant expressible promoter and a DNA region encoding Phytochrome A Signal Transduction 1 (PAT1), and to incorporate those gene constructs into one or more vectors and use them to transform a plant cell or plant in which the gene constructs would then be co-expressed. One skilled in the art would have recognized a DNA region encoding Phytochrome A Signal Transduction 1 (PAT1) as one of a finite number of genes encoding for a homolog of SCL21, since PAT1 was already recognized as a SCL21 homolog in the prior art, as evidence by Torres-Galea et al.
Further, given the teachings of Jones et al. that chimeric gene constructs can be transiently expressed in plant cells and plants, and given the teachings of Karimi et al. that a 3’ end region comprising transcription termination and polyadenylation signals functioning in plant cells can be used in a plant in a chimeric gene construct, and that a transgenic plant can be regenerated from a transformed plant cell, transient expression of a DNA region encoding an Ethylene Response Factor (ERF) or Phytochrome A Signal Transduction 1 (PAT1), the incorporation of a 3’ end region comprising transcription termination and polyadenylation signals functioning in plant cells in a chimeric gene construct, and the regeneration of a transgenic plant from a transformed plant cell, would all have been obvious modifications of experimental design parameters for plant transformation that were known to and within the abilities of a person having ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Jones et al. and Karimi et al.
Thus, the claimed invention would have been prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments filed April 7, 2022 have been fully considered but they are not persuasive.  
Applicant traverses the rejection and submits that a person of ordinary skill in the art at the time of the present application would have had no motivation to replace the SCL21 taught by *763 with the PAT1 as taught by Torres-Galea. Applicant points out that Torres-Galea teaches that SCL21 and PATI have a similar function in Phytochrome A signaling, which does not directly or indirectly result in an improved growth or regeneration effect. Applicant also points out that Torres-Galea teaches that unique functions for both SCL21 and PAT1 are further expected (p.301 left col. Paragr.2), and that no redundancy of their functions in plants was shown. Applicant maintains that as such, one of ordinary skill in the art at the time of the present application would not have expected that PAT1 could serve as a replacement for SCL21 or that similar functions could be obtained by such a replacement, and that without such an expectation, a person of ordinary skill in the art would have had no motivation make the replacement.
Applicant additionally points out that “763 demonstrates that co-overexpression of ERF115 and SCL21 leads to ERF/SCL complex formation in the plant, with as one of its effects that plant growth is modulated (as described in Example 2 of ‘763), and that, as seen in ‘763, paragraph [29], the co-overexpression of ERF115 and SCL21 appears to negatively affect plant growth, since root growth arrest, and complete growth arrest was observed leading to a dramatic effect on plant growth and development. Applicant maintains thus that even if one believed that SCL21 and PAT1 have similar functions (which they do not), a person or ordinary skill in the art at the time of the present application would not have been motivated to replace SCL21 with PAT1 under such a theory as this would be expected to negatively alter plant growth.
Applicant further points out that the present application demonstrates that the combination of ERF and PAT1 plant proteins to obtain a complex, which, when present in plant cells, improves regeneration capacities of plantlets, and that this ERF/PAT1 complex moreover improves the regeneration potential in plant cells in the absence of growth hormones which are normally added during plant tissue regeneration. Applicant maintains that a person of ordinary skill in the art, at the time of the present application could have concluded that such an outcome is an unexpected result, and that because the claims embody an unexpected result, they cannot be rendered obvious by the combination of the cited references.
Applicant also notes that through the co-expression of ERF and PAT1 in plant transformation, plant growth is modulated in a way that an increase of the regeneration potential of plant cells is observed (e.g. see Example 10 of the present application). Moreover, Applicant notes that the positive impact on plant regeneration can be obtained without any presence of hormones (i.e., spontaneous regeneration is possible, as shown in figure 15, and example 10 of the application). Applicant maintains that the improvement of the regeneration potential by the formation of the ERF115/PAT1 complex in plant cells co-over-expressing these proteins would not have been obvious or expected for by a person of ordinary skill in the art from the teachings of ‘763, because ‘763 describes the ERF/SCL21 complex which does not result in modulated plant growth in a manner that improves or positively affects growth, and which does not affect the plant regeneration potential.
Applicant moreover notes that in Example 2 of ‘763, paragraph [29], the co-overexpression of ERF115 and SCL21 even seem to negatively affect plant growth, since root growth arrest, and complete growth arrest was observed leading to a dramatic effect on plant growth and development, and that ‘763 does state that co-overexpressing seedlings developed callus structure on the hypocotyl ([30], and Fig 3F of ‘763), but this would not result in spontaneous regeneration, hence not in the improved regeneration potential obtained with the ERF/PAT1 complex. Applicant also points out that the callus induction medium described in ‘763 contains hormones ([13]; callus-inducing medium contains 2,4D, which is an auxin-hormone, and kinetin, a cytokinin), thereby confirming that ‘763 does not point to obtaining improved plant growth or regeneration, and certainly not in hormone-free or spontaneous growth conditions. Applicant maintains that as such, a person of ordinary skill in the art, at the time of the present application could have concluded that the claims embody unexpected results.
Applicant additionally notes that Example 5 of the present application, the er/-pat double mutant only poorly developed calli, thereby demonstrating the both ERF and PAT1 are required for spontaneous regeneration of plant cells, and that the erf-sc/2/ double mutant of ‘763 does not point to such an effect (e.g. Example 7 of 763).
Applicant maintains that because a person of ordinary skill in the art at the time of the present application would have had no motivation to replace SCL21 with PAT1, and as the claims embody an unexpected result, the combination of the references cannot render obvious the pending claims. 

Applicant's arguments are not persuasive. 
With respect to Applicant’s argument that there is no motivation to combine the cited references because one of ordinary skill in the art at the time of the present application would not have expected that similar functions could be obtained by replacing SCL21 with PAT1, this is not persuasive, because the rejected claims do not require any specific function be exhibited by the claimed compositions or the plants, plant cells and seed comprising the composition. All that is required by the rejected claims is that the composition comprise a DNA region encoding an Ethylene Response Factor (ERF) comprising an SCL/PAT1 interaction motif, including ERF115, and a DNA region encoding Phytochrome A Signal Transduction 1 (PAT1). The prior art explicitly teaches a composition comprising a gene encoding for an ERF115 ERF transcription factor, and a gene encoding for SCL21, or a homologue, orthologue or paralogue thereof, to form a transcription factor complex that can be used to modulate plant growth, induce stress resistance in a plant, and induce pathogen and/or pest resistance in a plant (EP 2 719 763 A1). The prior art also explicitly teaches that PAT1 is a homolog of SCL21 (Torres-Galea et al.). Accordingly, sufficient motivation can be found in the teachings of the prior art for one of ordinary skill in the art at the time of the present application to make a composition comprising a gene encoding for an ERF115 ERF transcription factor and a gene encoding for PAT1.
With respect to Applicant’s argument that the cited references do not render the claimed invention obvious because the claims embody unexpected results, this is not persuasive, because Applicant does not provide sufficient evidence that the differences between the properties of the claimed invention and the prior art are in fact unexpected and unobvious and of both statistical and practical significance. While Applicant asserts that the improvement of the regeneration potential by the formation of the ERF115/PAT1 complex in plant cells co-over-expressing these proteins would not have been obvious or expected for by a person of ordinary skill in the art from the teachings of ‘763 because ‘763 describes the ERF/SCL21 complex as one which does not affect plant regeneration potential, a review of ‘763 reveals that ‘763 is in fact silent with respect to whether the ERF/SCL21 complex affects the plant regeneration potential. The absence of any evaluation of plant regeneration potential in ‘763 is not sufficient to establish that the asserted unexpected results (improved regeneration potential in plant cells in the absence of growth hormones) are in fact unexpected.
With respect to Applicant’s argument that the cited references do not render the claimed invention obvious because the claims embody unexpected results, this is also not persuasive because the asserted unexpected results (improved regeneration potential in plant cells in the absence of growth hormones) are not commensurate in scope with the claimed invention. The rejected claims allow for a composition comprising a first chimeric gene comprising a DNA region encoding any Ethylene Response Factor (ERF) comprising an SCL/PAT1 interaction motif and a second chimeric gene comprising a DNA region encoding Phytochrome A Signal Transduction 1 (PAT1), whereas the asserted unexpected results (improved regeneration potential in plant cells in the absence of growth hormones) were observed using a composition comprising a first chimeric gene comprising a DNA region encoding ERF115 and a second chimeric gene comprising a DNA region encoding Phytochrome A Signal Transduction 1 (PAT1).

Sequence alignment between SEQ ID NO: 51 and a DNA region encoding ERF115 from Arabidopsis thaliana (see also Heyman et al. ERF115 controls root quiescent center cell division and stem cell replenishment. Science. 2013 Nov 15;342(6160):860-3. Epub 2013 Oct 24, at page 860 column 2 first full paragraph, which identifies At5g07310 as ERF115):
AY560885
LOCUS       AY560885                 792 bp    mRNA    linear   PLN 14-JUN-2004
DEFINITION  Arabidopsis thaliana putative AP2/EREBP transcription factor
            (At5g07310) mRNA, complete cds.
ACCESSION   AY560885
VERSION     AY560885.1
KEYWORDS    .
SOURCE      Arabidopsis thaliana (thale cress)
  ORGANISM  Arabidopsis thaliana
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; rosids; malvids; Brassicales; Brassicaceae;
            Camelineae; Arabidopsis.
REFERENCE   1  (bases 1 to 792)
  AUTHORS   Pan,Y., Gong,W., Liu,D., Fu,Q., Mei,W.-Q., Song,W.-Q., Ma,L.-G.,
            Luo,J.-C., Deng,X.-W. and Zhu,Y.-X.
  TITLE     Molecular Cloning, Expression, Phylogenetic and Functional
            Characterization of the Arabidopsis AP2/EREBP Transcription Factor
            Family
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 792)
  AUTHORS   Pan,Y., Gong,W., Liu,D., Fu,Q., Mei,W.-Q., Song,W.-Q., Ma,L.-G.,
            Luo,J.-C., Deng,X.-W. and Zhu,Y.-X.
  TITLE     Direct Submission
  JOURNAL   Submitted (26-FEB-2004) College of Life Sciences, The National
            Laboratory of Protein Engineering and Plant Genetic Engineering,
            Peking University, Beijing, Beijing 100871, P.R. China
FEATURES             Location/Qualifiers
     source          1..792
                     /organism="Arabidopsis thaliana"
                     /mol_type="mRNA"
                     /db_xref="taxon:3702"
     gene            1..792
                     /locus_tag="At5g07310"
     CDS             1..792
                     /locus_tag="At5g07310"
                     /codon_start=1
                     /product="putative AP2/EREBP transcription factor"
                     /protein_id="AAT44952.1"
                     /translation="MANSGNYGKRPFRGDESDEKKEADDDENIFPFFSARSQYDMRAM
                     VSALTQVIGNQSSSHDNNQHQPVVYNQQDPNPPAPPTQDQGLLRKRHYRGVRQRPWGK
                     WAAEIRDPQKAARVWLGTFETAEAAALAYDNAALKFKGSKAKLNFPERAQLASNTSTT
                     TGPPNYYSSNNQIYYSNPQTNPQTIPYFNQYYYNQYLHQGGNSNDALSYSLAGGETGG
                     SMYNHQTLSTTNSSSSGGSSRQQDDEQDYARYLRFGDSSPPNSGF"

  Query Match             100.0%;  Score 792;  DB 316;  Length 792;
  Best Local Similarity   100.0%;  
  Matches  792;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGGCGAATTCAGGAAATTATGGAAAGAGGCCCTTTCGAGGCGATGAATCGGATGAAAAG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGGCGAATTCAGGAAATTATGGAAAGAGGCCCTTTCGAGGCGATGAATCGGATGAAAAG 60

Qy         61 AAAGAAGCCGATGATGATGAGAACATATTCCCTTTCTTCTCTGCCCGATCCCAATATGAC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AAAGAAGCCGATGATGATGAGAACATATTCCCTTTCTTCTCTGCCCGATCCCAATATGAC 120

Qy        121 ATGCGTGCCATGGTCTCAGCCTTGACTCAAGTCATTGGAAACCAAAGCAGCTCTCATGAT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ATGCGTGCCATGGTCTCAGCCTTGACTCAAGTCATTGGAAACCAAAGCAGCTCTCATGAT 180

Qy        181 AATAACCAACATCAACCTGTTGTGTATAATCAACAAGATCCTAACCCACCGGCTCCTCCA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AATAACCAACATCAACCTGTTGTGTATAATCAACAAGATCCTAACCCACCGGCTCCTCCA 240

Qy        241 ACTCAAGATCAAGGGCTATTGAGGAAGAGGCACTATAGAGGGGTAAGACAACGACCATGG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ACTCAAGATCAAGGGCTATTGAGGAAGAGGCACTATAGAGGGGTAAGACAACGACCATGG 300

Qy        301 GGAAAGTGGGCAGCTGAAATTCGGGATCCGCAAAAGGCAGCACGGGTGTGGCTCGGGACA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GGAAAGTGGGCAGCTGAAATTCGGGATCCGCAAAAGGCAGCACGGGTGTGGCTCGGGACA 360

Qy        361 TTTGAGACTGCTGAAGCTGCGGCTTTAGCTTATGATAACGCAGCTCTTAAGTTCAAAGGA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 TTTGAGACTGCTGAAGCTGCGGCTTTAGCTTATGATAACGCAGCTCTTAAGTTCAAAGGA 420

Qy        421 AGCAAAGCCAAACTCAATTTCCCTGAGAGAGCTCAACTAGCAAGTAACACTAGTACAACT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 AGCAAAGCCAAACTCAATTTCCCTGAGAGAGCTCAACTAGCAAGTAACACTAGTACAACT 480

Qy        481 ACCGGTCCACCAAACTATTATTCTTCTAATAATCAAATTTACTACTCAAATCCGCAGACT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 ACCGGTCCACCAAACTATTATTCTTCTAATAATCAAATTTACTACTCAAATCCGCAGACT 540

Qy        541 AATCCGCAAACCATACCTTATTTTAACCAATACTACTATAACCAATATCTTCATCAAGGG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 AATCCGCAAACCATACCTTATTTTAACCAATACTACTATAACCAATATCTTCATCAAGGG 600

Qy        601 GGGAATAGTAACGATGCATTAAGTTATAGCTTGGCCGGTGGAGAAACCGGAGGCTCAATG 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GGGAATAGTAACGATGCATTAAGTTATAGCTTGGCCGGTGGAGAAACCGGAGGCTCAATG 660

Qy        661 TATAATCATCAGACGTTATCTACTACAAATTCTTCATCTTCTGGTGGATCTTCAAGGCAA 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 TATAATCATCAGACGTTATCTACTACAAATTCTTCATCTTCTGGTGGATCTTCAAGGCAA 720

Qy        721 CAAGATGATGAACAAGATTACGCCAGATATTTGCGTTTTGGGGATTCTTCACCTCCTAAT 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 CAAGATGATGAACAAGATTACGCCAGATATTTGCGTTTTGGGGATTCTTCACCTCCTAAT 780

Qy        781 TCTGGTTTTTGA 792
              ||||||||||||
Db        781 TCTGGTTTTTGA 792


Sequence alignment between SEQ ID NO: 126 and a DNA region encoding PAT1 from Arabidopsis thaliana:
RESULT 4
AF153443
LOCUS       AF153443                1793 bp    mRNA    linear   PLN 01-JUN-2000
DEFINITION  Arabidopsis thaliana phytochrome A signal transduction 1 protein
            (PAT1) mRNA, complete cds.
ACCESSION   AF153443
VERSION     AF153443.1
KEYWORDS    .
SOURCE      Arabidopsis thaliana (thale cress)
  ORGANISM  Arabidopsis thaliana
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; rosids; malvids; Brassicales; Brassicaceae;
            Camelineae; Arabidopsis.
REFERENCE   1  (bases 1 to 1793)
  AUTHORS   Bolle,C., Koncz,C. and Chua,N.H.
  TITLE     PAT1, a new member of the GRAS family, is involved in phytochrome A
            signal transduction
  JOURNAL   Genes Dev. 14 (10), 1269-1278 (2000)
   PUBMED   10817761
REFERENCE   2  (bases 1 to 1793)
  AUTHORS   Bolle,C. and Chua,N.H.
  TITLE     Direct Submission
  JOURNAL   Submitted (22-MAY-1999) Plant Molecular Biology, Rockefeller
            University, 1230 York Avenue, New York, NY 10021, USA
FEATURES             Location/Qualifiers
     source          1..1793
                     /organism="Arabidopsis thaliana"
                     /mol_type="mRNA"
                     /db_xref="taxon:3702"
                     /chromosome="V"
     gene            1..1793
                     /gene="PAT1"
     CDS             130..1602
                     /gene="PAT1"
                     /note="belongs to GRAS protein family"
                     /codon_start=1
                     /product="phytochrome A signal transduction 1 protein"
                     /protein_id="AAF73237.1"
                     /translation="MYKQPRQELEAYYFEPNSVEKLRYLPVNNSRKRFCTLEPFPDSP
                     PYNALSTATYDDTCGSCVTDELNDFKHKIREIETVMMGPDSLDLLVDCTDSFDSTASQ
                     EINGWRSTLEAISRRDLRADLVSCAKAMSENDLMMAHSMMEKLRQMVSVSGEPIQRLG
                     AYLLEGLVAQLASSGSSIYKALNRCPEPASTELLSYMHILYEVCPYFKFGYMSANGAI
                     AEAMKEENRVHIIDFQIGQGSQWVTLIQAFAARPGGPPRIRITGIDDMTSAYARGGGL
                     SIVGNRLAKLAKQFNVPFEFNSVSVSVSEVKPKNLGVRPGEALAVNFAFVLHHMPDES
                     VSTENHRDRLLRMVKSLSPKVVTLVEQESNTNTAAFFPRFMETMNYYAAMFESIDVTL
                     PRDHKQRINVEQHCLARDVVNIIACEGADRVERHELLGKWRSRFGMAGFTPYPLSPLV
                     NSTIKSLLRNYSDKYRLEERDGALYLGWMHRDLVASCAWK"

  Query Match             100.0%;  Score 1473;  DB 247;  Length 1793;
  Best Local Similarity   100.0%;  
  Matches 1473;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGTACAAGCAGCCTAGACAAGAGCTTGAGGCTTATTATTTTGAGCCTAACTCTGTTGAG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        130 ATGTACAAGCAGCCTAGACAAGAGCTTGAGGCTTATTATTTTGAGCCTAACTCTGTTGAG 189

Qy         61 AAGCTTAGGTACTTACCGGTTAACAACTCTCGTAAACGGTTTTGTACGCTCGAGCCATTT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        190 AAGCTTAGGTACTTACCGGTTAACAACTCTCGTAAACGGTTTTGTACGCTCGAGCCATTT 249

Qy        121 CCTGACTCTCCTCCTTATAATGCTCTATCTACTGCTACATATGATGATACATGTGGCTCT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        250 CCTGACTCTCCTCCTTATAATGCTCTATCTACTGCTACATATGATGATACATGTGGCTCT 309

Qy        181 TGTGTAACGGATGAGTTGAATGACTTCAAACACAAGATTAGGGAAATCGAAACGGTGATG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        310 TGTGTAACGGATGAGTTGAATGACTTCAAACACAAGATTAGGGAAATCGAAACGGTGATG 369

Qy        241 ATGGGGCCGGACTCGTTGGACTTACTTGTCGATTGCACGGACTCATTTGATTCCACGGCG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        370 ATGGGGCCGGACTCGTTGGACTTACTTGTCGATTGCACGGACTCATTTGATTCCACGGCG 429

Qy        301 AGTCAAGAGATTAATGGTTGGAGATCAACTCTAGAGGCTATCTCGAGGCGGGATTTAAGA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        430 AGTCAAGAGATTAATGGTTGGAGATCAACTCTAGAGGCTATCTCGAGGCGGGATTTAAGA 489

Qy        361 GCTGATCTTGTTTCATGTGCCAAAGCTATGTCGGAAAATGATCTTATGATGGCTCATTCA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        490 GCTGATCTTGTTTCATGTGCCAAAGCTATGTCGGAAAATGATCTTATGATGGCTCATTCA 549

Qy        421 ATGATGGAGAAGTTGCGGCAGATGGTTTCGGTTTCTGGTGAGCCTATTCAACGGTTGGGA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        550 ATGATGGAGAAGTTGCGGCAGATGGTTTCGGTTTCTGGTGAGCCTATTCAACGGTTGGGA 609

Qy        481 GCTTACTTATTGGAAGGTCTAGTGGCGCAGCTAGCTTCGTCGGGCAGTTCTATATACAAA 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        610 GCTTACTTATTGGAAGGTCTAGTGGCGCAGCTAGCTTCGTCGGGCAGTTCTATATACAAA 669

Qy        541 GCACTTAATAGGTGTCCTGAACCGGCTAGCACAGAGCTTCTCTCTTACATGCACATTCTC 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        670 GCACTTAATAGGTGTCCTGAACCGGCTAGCACAGAGCTTCTCTCTTACATGCACATTCTC 729

Qy        601 TATGAGGTTTGTCCTTACTTCAAGTTTGGATACATGTCAGCAAATGGTGCTATTGCTGAG 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        730 TATGAGGTTTGTCCTTACTTCAAGTTTGGATACATGTCAGCAAATGGTGCTATTGCTGAG 789

Qy        661 GCAATGAAGGAAGAAAACAGAGTTCACATTATTGATTTCCAAATCGGTCAAGGGAGTCAA 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        790 GCAATGAAGGAAGAAAACAGAGTTCACATTATTGATTTCCAAATCGGTCAAGGGAGTCAA 849

Qy        721 TGGGTCACTCTTATCCAGGCTTTTGCAGCTAGGCCTGGTGGGCCTCCGCGGATTCGGATA 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        850 TGGGTCACTCTTATCCAGGCTTTTGCAGCTAGGCCTGGTGGGCCTCCGCGGATTCGGATA 909

Qy        781 ACGGGTATCGATGATATGACTTCAGCGTATGCTCGTGGAGGTGGCCTAAGCATTGTTGGA 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        910 ACGGGTATCGATGATATGACTTCAGCGTATGCTCGTGGAGGTGGCCTAAGCATTGTTGGA 969

Qy        841 AATAGACTCGCTAAGCTTGCTAAGCAGTTCAACGTTCCATTCGAGTTTAACTCGGTATCG 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        970 AATAGACTCGCTAAGCTTGCTAAGCAGTTCAACGTTCCATTCGAGTTTAACTCGGTATCG 1029

Qy        901 GTGTCAGTTTCCGAGGTTAAACCTAAAAACCTCGGGGTTCGACCTGGGGAAGCTCTAGCC 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1030 GTGTCAGTTTCCGAGGTTAAACCTAAAAACCTCGGGGTTCGACCTGGGGAAGCTCTAGCC 1089

Qy        961 GTAAACTTTGCCTTTGTGCTTCATCATATGCCAGACGAAAGCGTGAGCACCGAGAATCAC 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1090 GTAAACTTTGCCTTTGTGCTTCATCATATGCCAGACGAAAGCGTGAGCACCGAGAATCAC 1149

Qy       1021 CGCGACCGGTTATTGAGAATGGTGAAGAGCTTATCTCCCAAGGTGGTGACTCTTGTGGAA 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1150 CGCGACCGGTTATTGAGAATGGTGAAGAGCTTATCTCCCAAGGTGGTGACTCTTGTGGAA 1209

Qy       1081 CAAGAGTCAAACACAAACACAGCCGCTTTCTTCCCGAGGTTCATGGAGACAATGAACTAC 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1210 CAAGAGTCAAACACAAACACAGCCGCTTTCTTCCCGAGGTTCATGGAGACAATGAACTAC 1269

Qy       1141 TATGCCGCGATGTTTGAGTCAATTGATGTGACTCTACCAAGAGATCACAAACAGAGGATT 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1270 TATGCCGCGATGTTTGAGTCAATTGATGTGACTCTACCAAGAGATCACAAACAGAGGATT 1329

Qy       1201 AATGTGGAGCAACATTGTCTAGCAAGAGATGTCGTGAACATCATCGCATGTGAAGGAGCT 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1330 AATGTGGAGCAACATTGTCTAGCAAGAGATGTCGTGAACATCATCGCATGTGAAGGAGCT 1389

Qy       1261 GATCGGGTGGAGCGACACGAGCTCCTAGGAAAATGGAGGTCACGGTTTGGGATGGCGGGT 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1390 GATCGGGTGGAGCGACACGAGCTCCTAGGAAAATGGAGGTCACGGTTTGGGATGGCGGGT 1449

Qy       1321 TTCACTCCTTACCCGTTGAGTCCCTTGGTGAATTCAACCATTAAAAGTCTGCTTAGGAAC 1380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1450 TTCACTCCTTACCCGTTGAGTCCCTTGGTGAATTCAACCATTAAAAGTCTGCTTAGGAAC 1509

Qy       1381 TACTCAGACAAGTACAGGCTAGAAGAAAGAGATGGAGCTTTGTATCTTGGTTGGATGCAT 1440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1510 TACTCAGACAAGTACAGGCTAGAAGAAAGAGATGGAGCTTTGTATCTTGGTTGGATGCAT 1569

Qy       1441 CGAGATTTGGTTGCCTCGTGTGCTTGGAAATGA 1473
              |||||||||||||||||||||||||||||||||
Db       1570 CGAGATTTGGTTGCCTCGTGTGCTTGGAAATGA 1602



Claims 1, 5, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 719 763 A1 ((VIB VZW [BE]; UNIV GENT [BE]) 16 April 2014 (2014-04-16)) in view of Torres-Galea et al. (Two GRAS proteins, SCARECROW-LIKE21 and PHYTOCHROME A SIGNAL TRANSDUCTION1, function cooperatively in phytochrome A signal transduction. Plant Physiol. 2013 Jan;161(1):291-304. Epub 2012 Oct 29), and further in view of Gordon-Kamm et al. (U.S. Patent No. 10,968,458, issued Apr. 6, 2021).
Claim 1 is drawn to a composition comprising:
a first chimeric gene construct and a second chimeric gene construct;
the first chimeric gene construct comprising the following operably linked DNA elements:
a)    a plant expressible promoter,
b)    a DNA region encoding an Ethylene Response Factor (ERF) comprising an SCL/PAT1 interaction motif, and
c)    a 3’ end region comprising transcription termination and polyadenylation signals functioning in cells of a plant, and
the second chimeric gene construct comprising the following operably linked DNA elements:
a)    a plant expressible promoter,
b)    a DNA region encoding Phytochrome A Signal Transduction 1 (PAT1), and
c)    a 3’ end region comprising transcription termination and polyadenylation signals functioning in cells of a plant.
Claim 5 is drawn to the composition of claim 1, wherein the first and second chimeric gene constructs are flanked by recombination sites, and
wherein the composition further comprises:
a third chimeric gene construct comprising the following operably linked DNA elements:
a)    a plant expressible promoter,
b)    a DNA region encoding a site-specific recombinase that is capable of recognizing and implementing recombination at the recombination sites, and
c)    a 3’ end region comprising transcription termination and polyadenylation signals functioning in cells of a plant.
Claim 12 as currently amended is drawn to a method for producing a transgenic plant, the method comprising introducing into a plant cell the composition of claim 1, and regenerating a plant from the cell.
Claim 14 is drawn to the method according to claim 12, further comprising:
expressing the ERF and PAT1 encoded by the chimeric gene constructs; forming a callus from the plant cell; expressing a recombinase; and
excising the chimeric gene constructs with the recombinase.
EP 2 719 763 A1 teaches a recombinant plant cell and transgenic plant overexpressing both a gene encoding for an ERF transcription factor and SCL21, or a homologue, orthologue or paralogue thereof, including a transgenic plant wherein the ERF transcription factor is ERF115, wherein the overexpression can be realized by fusing the gene to a strong promoter, and wherein the ERF transcription factor and SCL21, or a homologue, orthologue or paralogue thereof forms a transcription factor complex that can be used to induce phytosulfokine genes, modulate plant growth, induce stress resistance in a plant, and induce pathogen and/or pest resistance in a plant (paragraph [0010]; claims 1-13). The prior art teaches a DNA region encoding ERF115 from Arabidopsis thaliana having the nucleotide sequence of SEQ ID NO:51 – see sequence alignment above. EP 2 719 763 A1 also teaches that phytosulfokine genes give rise to a sulfonated pentapeptide shown to be involved in callus formation (page 9 paragraph [0035]).
EP 2 719 763 A1 does not teach a 3’ end region comprising transcription termination and polyadenylation signals functioning in cells of a plant, a DNA region encoding Phytochrome A Signal Transduction 1 (PAT1), or regenerating a plant from the cell. EP 2 719 763 A1 does also not teach expressing an ERF and PAT1 encoded by chimeric gene constructs in conjunction with forming a callus from a plant cell, followed by expressing a recombinase and excising the chimeric gene constructs with the recombinase.
Torres-Galea et al. teach that Phytochrome A Signal Transduction 1 (PAT1) and SCL21 are members of the same subgroup of GRAS proteins, and that PAT1 is a homolog of SCL21 (page 292 column 2 second full paragraph; page 293 Figure 1). The prior art teaches a  DNA region encoding PAT1 from Arabidopsis thaliana having the nucleotide sequence of SEQ ID NO: 126 – see sequence alignment above.
Gordon-Kamm et al. teach the use of a 3’ end region comprising transcription termination and polyadenylation signals functioning in cells of a plant as part of a chimeric gene construct (column 6 lines 36-57). Gordon-Kamm et al. also teach in claim 3 a method for introducing a polynucleotide of interest into a monocot leaf tissue and regenerating a plant therefrom, said method comprising: 
a) excising a leaf segment from a leaf above the first leaf base node; 
b) dissecting said leaf fragment into leaf tissue; 
c) introducing into said leaf tissue: i) a heterologous polynucleotide encoding a cell proliferation factor flanked by recombination sites; ii) an expression cassette comprising a promoter followed by a first attachment B (attB) site, wherein said first attB site is operably linked to a polynucleotide encoding a site-specific recombinase that is capable of recognizing and implementing recombination at said recombination sites; and iii) a polynucleotide of interest;
d) expressing said heterologous polynucleotide encoding said cell proliferation factor; 
e) incubating said leaf tissue under conditions to allow for growth of a callus; 
f) expressing said polynucleotide encoding said site-specific recombinase, thereby excising said heterologous polynucleotide encoding said cell proliferation factor, and; 
g) regenerating a plant from said callus.
Given the teachings of EP 2 719 763 A1 that a recombinant plant cell and transgenic plant overexpressing both a gene encoding for an ERF transcription factor, including ERF115, and a gene encoding for SCL21, or a homologue, orthologue or paralogue thereof, wherein the overexpression can be realized by fusing the gene to a strong promoter, and given the teachings of Torres-Galea et al. that Phytochrome A Signal Transduction 1 (PAT1) is a homolog of SCL21, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make a first chimeric gene construct comprising a plant expressible promoter and a DNA region encoding an Ethylene Response Factor (ERF) including ERF115, and a second chimeric gene construct comprising a plant expressible promoter and a DNA region encoding Phytochrome A Signal Transduction 1 (PAT1), and to incorporate those gene constructs into one or more vectors and use them to transform a plant cell or plant in which the gene constructs would then be co-expressed. One skilled in the art would have recognized a DNA region encoding Phytochrome A Signal Transduction 1 (PAT1) as one of a finite number of genes encoding for a homolog of SCL21, since PAT1 was already recognized as a SCL21 homolog in the prior art, as evidence by Torres-Galea et al.
Given the further teachings of EP 2 719 763 A1 that their transcription factor complex can be used to induce phytosulfokine genes, and that phytosulfokine genes give rise to a sulfonated pentapeptide shown to be involved in callus formation, it also would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to express an ERF and PAT1 encoded by chimeric gene constructs in conjunction with forming a callus from a plant cell, followed by expressing a recombinase and excising the chimeric gene constructs with the recombinase. One skilled in the art would have recognized that expression of ERF and PAT1 would be beneficial during callus formation since one skilled in the art had been apprised that the transcription factor complex can be used to induce phytosulfokine genes that give rise to a sulfonated pentapeptide shown to be involved in callus formation, and one skilled in the art also would have recognized that subsequently expressing a recombinase to excise the chimeric gene constructs as an art recognized means to stop the expression of ERF and PAT1 once their expression was no longer needed, as evidence by Gordon-Kamm et al.
Further, given the teachings of Gordon-Kamm et al. that a 3’ end region comprising transcription termination and polyadenylation signals functioning in plant cells can be used in a plant in a chimeric gene construct, and that a transgenic plant can be regenerated from a transformed plant cell, the incorporation of a 3’ end region comprising transcription termination and polyadenylation signals functioning in plant cells in a chimeric gene construct, and the regeneration of a transgenic plant from a transformed plant cell, would all have been obvious modifications of experimental design parameters for plant transformation that were known to and within the abilities of a person having ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Gordon-Kamm et al.
Thus, the claimed invention would have been prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments filed April 7, 2022 have been fully considered but they are not persuasive.  
Applicant traverses the rejection and submits that, as set forth supra, the combination of ‘763 and Torres-Galea cannot render obvious the pending claims as a person of ordinary skill in the art at the time of the present application would have had no motivation to replace SCL21 with PATI, and as the claims embody an unexpected result. Applicant also maintains that the additional teachings of Gordon-Kamm do not remedy the deficiencies in the teachings of ‘763 and Torres-Galea, and that consequently, this combination of the references cannot render obvious the pending claims. 

Applicant's arguments are not persuasive. 
Applicant's arguments are not persuasive for the reasons set forth supra. Accordingly there are no deficiencies that the additional teachings of Gordon-Kamm need remedy, and consequently the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662